 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1013 
In the House of Representatives, U. S.,

January 20, 2010
 
RESOLUTION 
Condemning the violent suppression of legitimate political dissent and gross human rights abuses in the Republic of Guinea. 
 
 
Whereas, on December 23, 2008, a military junta calling itself the National Council for Democracy and Development (CNDD) seized power in the Republic of Guinea hours after the death of longtime President Lansana Conté, suspended the national legislature and the constitution, and committed to hold free and fair national elections as part of a peaceful transition to a civilian-led government;  
Whereas delays in electoral preparations and statements by CNDD leader Captain Moussa Dadis Camara that he might run for president, in contravention of earlier commitments that neither he nor any other member of the CNDD would run as a candidate in the elections, provoked increasing public discontent with the junta;  
Whereas, on September 28, 2009, tens of thousands of unarmed civilians gathered at a the national soccer stadium in Conakry to protest against the CNDD;  
Whereas security forces responded by surrounding the stadium and opening fire with live ammunition on the crowd, reportedly killing over 150 people and injuring over 1,000;  
Whereas prominent opposition leaders were then beaten and arrested by soldiers; demonstrators and opposition party members were detained without charge; and at least 60 women were brutally raped, sexually molested, or killed by security forces, many of them in public and in full sight of their commanders;  
Whereas an investigation by Human Rights Watch indicates that the [stadium] massacre and widespread rape were organized and premeditated and that armed forces had attempted to hide evidence of the crimes by seizing bodies from the stadium and the city’s morgues and burying them in mass graves;  
Whereas the security forces responsible for the violence on September 28, 2009, reportedly included troops from the Presidential Guard and gendarmes working with the State Secretariat for Special Services, both of which answer directly to the presidency;  
Whereas, on October 30, 2009, the United Nations Secretary-General announced the appointment of an international commission of inquiry to probe the violence of September 28, 2009;  
Whereas the Economic Community of West African States (ECOWAS) has appointed President Blaise Compaoré of Burkina Faso to mediate between the CNDD, opposition parties, and civil society in an effort to break the current political impasse;  
Whereas the African Union, ECOWAS, the European Union, and the United States have imposed targeted sanctions, variously including travel restrictions, financial asset freezes, and an arms embargo, on CNDD members in response to the violent crackdown and perceived CNDD resistance to a democratic transition;  
Whereas while others were imposing sanctions against the CNDD, it was announced in October that the China International Fund, a Hong Kong-registered company with ties to Chinese state-owned enterprises and government agencies, has signed a $7 billion deal with the CNDD to develop Guinea’s vast mineral resources;  
Whereas the CNDD reportedly has imported millions of dollars worth of weapons since the September 28, 2009, crackdown and junta members reportedly are recruiting militias, adding a troubling and potentially explosive ethnic dimension to the crisis;  
Whereas targeted political killings reportedly have been carried out in Conakry since September 2009, opposition members continue to face the threat of arrest and violent assault, and the junta has banned all public protests;  
Whereas, on December 3, 2009, Captain Moussa Dadis Camara was shot in the head in an apparent assassination attempt by his aide-de-camp Lt. Aboubakar Diakite (Toumba) and flown to Morocco for treatment, prompting analysts to warn of a potential counter coup and a further deterioration of security in Guinea;  
Whereas a further deterioration of the political and security situation in Guinea could have catastrophic consequences not only for Guinea, but also for neighboring Liberia and Sierra Leone, both of which only recently emerged from deadly, protracted conflicts;  
Whereas Secretary of State Hillary Clinton has referred to the September 28, 2009, crackdown as criminality of the greatest degree, and stated that Guinea’s military leaders must recognize that they cannot remain in power, that they must turn back to the people the right to choose their own leaders;  
Whereas, on January 6, 2010, interim junta leader General Sekouba Konate invited the opposition in Guinea to select a prime minister in advance of the formation of a transitional government and offered security guarantees to opposition leaders who had fled the country; and 
Whereas, on January 15, 2010, the Declaration Conjointe de Ouagadougou to end the political crisis in Guinea, mediated by Burkina Faso's President Blaise Compaoré, was signed by opposition parties and junta leaders, and  supported by the International Contact Group on Guinea, provides for the establishment of a government of national unity, led by a consensus Prime Minister, and the holding of presidential elections within six months in order to reestablish the rule of law  and bring peace and stability to the people of Guinea: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the violent suppression of legitimate political dissent and gross human rights abuses, including mass murder and extreme sexual violence, perpetrated by forces under the command of the National Council for Democracy and Development (CNDD) in Guinea and demands that the perpetrators of these crimes be brought to justice;  
(2)expresses grave concern about the further deterioration of security and rule of law in Guinea, particularly with regard to ongoing reports of— 
(A)harassment of opposition figures, members of civil society, and journalists;  
(B)rising ethnic tensions;  
(C)growing cleavages within the CNDD and the military which raise the potential of a violent counter coup;  
(D)recruitment of militias and other irregular forces from within Guinea and neighboring countries;  
(E)importation of weapons despite an arms embargo on the region; and  
(F)uncertainty about the prospects for restoring civilian rule through free, fair, and transparent elections;  
(3)calls on China to cease its material support for the CNDD by publicly announcing the cancellation of the China International Fund’s $7 billion minerals and infrastructure deal in Guinea;  
(4)urges all Member States of the United Nations to join the United States, the European Union (EU), the African Union (AU), and the Economic Community of West African States (ECOWAS) to impose sanctions against the regime until constitutional order and rule of law has been restored in Guinea;  
(5)supports the efforts of the ECOWAS and the AU to find a resolution to the current political crisis in Guinea;  
(6)urges the leaders of the CNDD, the Force Vives Coalition, and all parties in Guinea to uphold and abide by the provisions included in the Declaration Conjointe de Ouagadougou and to facilitate the conduct of free, fair, and transparent elections that meet international standards and reflect the will of the Guinean people; and  
(7)expresses solidarity with the people of Guinea during this time of extreme uncertainty and expresses deep regret for the victims of the September 28, 2009, crackdown.  
 
Lorraine C. Miller,Clerk.
